                Case 2:20-cv-11236-RGK-PLA Document 97 Filed 05/24/21 Page 1 of 6 Page ID #:1876



                   1         Nicholas O. Kennedy (State Bar No. 280504)
                              nicholas.kennedy@bakermckenzie.com
                   2         BAKER & McKENZIE LLP
                             1900 North Pearl Street, Suite 1500
                   3         Dallas, TX 75201
                             Telephone: 214 978 3000
                   4         Facsimile: 214 978 3099
                   5         Barry J. Thompson (State Bar No. 150349)
                              barry.thompson@bakermckenzie.com
                   6         BAKER & McKENZIE LLP
                             10250 Constellation Blvd., Suite 1850
                   7         Los Angeles, CA 90067
                             Telephone: 310 201 4728
                   8         Facsimile: 310 201 4721
                   9         Attorneys for Plaintiff
                             VITALY IVANOVICH SMAGIN
                10
                11                                    UNITED STATES DISTRICT COURT
                12
                                    CENTRAL DISTRICT OF CALIFORNIA - WESTERN DIVISION
                13
                             VITALY IVANOVICH SMAGIN,                        Case No. 2:20-cv-11236-RGK-PLA
                14
                                         Plaintiff,                          NOTICE OF APPEAL OF
                15                                                           PLAINTIFF VITALY IVANOVICH
                                   v.
                                                                             SMAGIN TO THE UNITED
                16                                                           STATES COURT OF APPEALS
                             COMPAGNIE MONÉGASQUE DE
                17           BANQUE a/k/a CMB BANK; ASHOT                    FOR THE NINTH CIRCUIT; and
                             YEGIAZARYAN a/k/a ASHOT
                18           EGIAZARYAN, an individual; SUREN                REPRESENTATION STATEMENT
                             YEGIAZARYAN a/k/a SUREN
                19           EGIAZARIAN, an individual; ARTEM
                             YEGIAZARYAN a/k/a ARTEM
                20           EGIAZARYAN, an individual;                      Courtrm:       850
                             STEPHAN YEGIAZARYAN aka                         Before:        The Hon. R. Gary Klausner
                21           STEPHAN EGIAZARYAN, an
                             individual; VITALY GOGOKHIA, an                 Roybal Federal Building and
                22           individual; NATALIA DOZORTSEVA,                 U.S. Courthouse
                             an individual; MURIELLE JOUNIAUX,
                             an individual; ALEXIS GASTON                    255 East Temple Street
                23                                                           Los Angeles, CA 90012
                             THIELEN, an individual; RATNIKOV
                24           EVGENY NIKOLAEVICH, an
                             individual; H. EDWARD RYALS, an
                25           individual; and PRESTIGE TRUST
                             COMPANY, LTD.,
                26
                                         Defendants.
                27
                28
 Baker & McKenzie LLP
10250 Constellation Blvd.,
       Suite 1850                                                                              Case No. 2:20-cv-11236-RGK-PLA
 Los Angeles, CA 90067                                 PLAINTIFF SMAGIN'S NOTICE OF APPEAL AND REPRESENTATION STATEMENT
   Tel: 310.201.4728
                Case 2:20-cv-11236-RGK-PLA Document 97 Filed 05/24/21 Page 2 of 6 Page ID #:1877



                   1                                        NOTICE OF APPEAL
                   2               NOTICE IS HEREBY GIVEN that Vitaly Ivanovich Smagin (“Mr. Smagin”),
                   3         the plaintiff in the above-captioned matter, hereby appeals to the United States Court
                   4         of Appeals for the Ninth Circuit from the District Court's Minute Order Granting
                   5         Defendant Ashot Yegiazaryan's Motion to Dismiss, entered in this case on May 5,
                   6         2021 (“Order”) (Docket No. 95). A true and correct copy of the Order is attached
                   7         hereto as Exhibit 1.
                   8                                                     Respectfully Submitted,
                   9
                             Dated: May 24, 2021                         BAKER & MCKENZIE LLP
                10
                11                                                       By: /s/ Nicholas O. Kennedy
                12                                                       Nicholas O. Kennedy
                                                                         Barry J. Thompson
                13
                                                                         Attorneys for Plaintiff
                14                                                       VITALY IVANOVICH SMAGIN
                15
                16
                17
                18
                19
                20
                21
                22
                23
                24
                25
                26
                27
                28
 Baker & McKenzie LLP                                                    1
10250 Constellation Blvd.,
       Suite 1850                                                                             Case No. 2:20-cv-11236-RGK-PLA
 Los Angeles, CA 90067                                PLAINTIFF SMAGIN'S NOTICE OF APPEAL AND REPRESENTATION STATEMENT
   Tel: 310.201.4728
                Case 2:20-cv-11236-RGK-PLA Document 97 Filed 05/24/21 Page 3 of 6 Page ID #:1878



                   1                                 REPRESENTATION STATEMENT
                   2
                   3               The undersigned represents Vitaly Ivanovich Smagin (“Mr. Smagin”), plaintiff
                   4         and appellant in this matter, and no other party. Attached is a service list that shows
                   5         all of the parties to the action below, and identifies their counsel, if any, by name,
                   6         firm, address, email and telephone number, where appropriate. Fed. R. App. P. 12(b);
                   7         Circuit Rule 3-2(b).)
                   8                                                      Respectfully Submitted,
                   9
                              Dated: May 24, 2021                         BAKER & MCKENZIE LLP
                10
                11                                                        By: /s/ Nicholas O. Kennedy
                12                                                        Nicholas O. Kennedy
                                                                          Barry J. Thompson
                13
                                                                          Attorneys for Plaintiff
                14                                                        VITALY IVANOVICH SMAGIN
                15
                16
                17
                18
                19
                20
                21
                22
                23
                24
                25
                26
                27
                28
                                                                          2
 Baker & McKenzie LLP
10250 Constellation Blvd.,                                                                    Case No. 2:20-cv-11236-RGK-PLA
       Suite 1850                                             PLAINTIFF SMAGIN'S NOTICE OF APPEAL AND REPRESENTATION STATEMENT
 Los Angeles, CA 90067
   Tel: 310.201.4728
                Case 2:20-cv-11236-RGK-PLA Document 97 Filed 05/24/21 Page 4 of 6 Page ID #:1879



                   1                    SERVICE LIST OF REPRESENTATION STATEMENT
                   2         Plaintiff and Appellant:
                   3         Vitaly Ivanovich Smagin

                   4         Counsel for Plaintiff and Appellant Vitaly Ivanovich Smagin:
                   5         Nicholas O. Kennedy (State Bar No. 280504)
                              nicholas.kennedy@bakermckenzie.com
                   6         Baker & McKenzie LLP
                   7         1900 North Pearl Street, Suite 1500
                             Dallas, TX 75201
                   8         Telephone: 214 978 3000
                   9         Facsimile: 214 978 3099

                10           Barry J. Thompson (State Bar No. 150349)
                11            barry.thompson@bakermckenzie.com
                             Baker & McKenzie LLP
                12           10250 Constellation Blvd., Suite 1850
                13           Los Angeles, CA 90067
                             Telephone: 310 201 4728
                14           Facsimile: 310 201 4721
                15           Defendant and Appellee Ashot Yegiazaryan a/k/a Ashot Egiazaryan, in Pro Per:
                16           Mr. Ashot Yegiazaryan
                             655 Endrino Place
                17           Beverly Hills, CA 90210
                18           Tel: 310.739.6033
                             Email: forashot1@gmail.com
                19
                             Defendant Compagnie Monegasque de Banque - Counsel:
                20
                             Michael C. Tu (State Bar No. 186793)
                21           mtu@orrick.com
                             Kevin M. Askew (State Bar No. 238866)
                22
                             kaskew@orrick.com
                23           Orrick, Herrington & Sutcliffe LLP
                             777 South Figueroa Street, Suite 3200
                24
                             Los Angeles, California 90017
                25           Telephone: (213) 629-2020
                             Facsimile: (213) 612-2499
                26
                27
                28
                                                                      3
 Baker & McKenzie LLP
10250 Constellation Blvd.,                                                                Case No. 2:20-cv-11236-RGK-PLA
       Suite 1850                                         PLAINTIFF SMAGIN'S NOTICE OF APPEAL AND REPRESENTATION STATEMENT
 Los Angeles, CA 90067
   Tel: 310.201.4728
                Case 2:20-cv-11236-RGK-PLA Document 97 Filed 05/24/21 Page 5 of 6 Page ID #:1880



                   1         Defendant Suren Yegiazaryan a/k/a Suren Egiazaryan, in Pro Per:
                   2         Mr. Suren Yegiazaryan
                             1915 Carla Ridge
                   3         Beverly Hills, CA 90201
                   4         Defendant Artem Yegiazaryan a/k/a Artem Egiazaryan, in Pro Per:
                   5         Mr. Artem Egiazaryan
                             artem3artem@gmail.com
                   6         342 Hauser Blvd., Apt. 429
                   7         Los Angeles, CA 90036
                             Telephone: 310.926.1772
                   8
                   9         Defendant Stephan Yegiazaryan a/k/a Stephan Egiazaryan, in Pro Per:
                             Mr. Stephan Yegiazaryan
                10           Ul. Leninskiye Gory 1, Apt 91
                11           Moscow, 119234
                             Russia
                12
                             Defendant Vitaly Gogokhia, in Pro Per:
                13
                             Mr. Vitaly Gogokhia
                14           California Building - Deals Gateway
                             Lewisham, London SE13 7SF
                15
                             United Kingdom
                16
                             Defendant Natalia Dozortseva, in Pro Per:
                17           Ms. Natalia Dozortseva
                18           9 Rue Des Etables
                             06620 Greolieres - France
                19
                             Defendant Murielle Jouniaux, in Pro Per:
                20
                             Ms. Murielle Jouniaux
                21           271 Chemin de Saint Julien
                             06410 BIOT - France
                22
                23
                24
                25
                26
                27
                28
                                                                      4
 Baker & McKenzie LLP
10250 Constellation Blvd.,                                                                Case No. 2:20-cv-11236-RGK-PLA
       Suite 1850                                         PLAINTIFF SMAGIN'S NOTICE OF APPEAL AND REPRESENTATION STATEMENT
 Los Angeles, CA 90067
   Tel: 310.201.4728
                Case 2:20-cv-11236-RGK-PLA Document 97 Filed 05/24/21 Page 6 of 6 Page ID #:1881



                   1         Defendant Alexis Gaston Thielen - Counsel:
                   2         Masuda, Funai, Eifert & Mitchell, Ltd.
                             Asa W. Markel (Bar No. 263029)
                   3         amarkel@masudafunai.com
                   4         David J. Stein (pro hac vice)
                             dstein@masudafunai.com
                   5         19191 South Vermont Avenue, Suite 420
                   6         Torrance, CA 90502
                             Telephone: (310) 630-5900
                   7         Facsimile: (310) 630-5909
                   8
                             Defendant Ratnikov Evgeny Nikolaevich, in Pro Per:
                   9         Mr. Ratnikov Evgeny Nikolaevich
                10           Mail Box 67
                             Moscow, 115035
                11           Russia
                12
                             Defendant H. Edward Ryals - Counsel:
                13           Valerie F. Horn, Esq. (CSB No. 151161)
                14           Valerie F. Horn & Associates
                             A Professional Law Corporation
                15           1901 Avenue of the Stars, Suite 1900
                16           Los Angeles, California 90067-1507
                             Telephone: (310) 888-8494
                17           Facsimile: (310) 888-8499
                18           Email: thehornbooklaw@gmail.com
                19           Defendant Prestige Trust Company, Ltd.:
                20           Prestige Trust Company, Ltd.
                             Attention: Stevyn L. Bartlette
                21           3303 N. Lakeview Drive, Apt. No. 421,
                22           Tampa, FL 33618
                23
                24
                25
                26
                27
                28
                                                                      5
 Baker & McKenzie LLP
10250 Constellation Blvd.,                                                                Case No. 2:20-cv-11236-RGK-PLA
       Suite 1850                                         PLAINTIFF SMAGIN'S NOTICE OF APPEAL AND REPRESENTATION STATEMENT
 Los Angeles, CA 90067
   Tel: 310.201.4728
